Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Angela M. Domitrovich on November 10th, 2021.  

The application has been amended as follows: 

1.         In claim 1, line 3, after “one xylitol lipid analog, wherein” delete “the” and insert “an”. 
2.	In claim 1, line 4, after “the xylitol lipid analog is effective to” delete “prevent or”.
3.	In claim 61, line 2, after “administered to” delete “the respiratory tract of” and insert “via respiratory tract”.
4.  	In claim 62, line 2, after “administered to” delete “the nasal passages of” and insert “via nasal passages”.
5.	In claim 63, line 2, after “suppresses” delete “the”.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner’s amendment, claims 1, 3, 39, and 54-64 are allowed and renumbered to claims 1-14.

Given that applicant has deleted the term “prevent” from the claims, the 112(a) rejection of claims 1-3, 39, and 54-64 is now moot.  Consequently, the 112(a) enablement rejection of claims 1-3, 39, and 54-64 is hereby withdrawn.

Given that applicant has narrowed the scope of the invention to recite DEPX as the xylitol lipid analog, the 112(a) rejection of claims 1-4, 39, and 54-64 is now moot.  Consequently, the 112(a) enablement rejection of claims 1-4, 39, and 54-64 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 1-3, 39, and 54-64 are drawn to a method to inhibit respiratory syncytial virus (RSV) infection in an individual who has, or is at risk of developing, RSV infection, the method comprising administering to the individual at least one xylitol lipid analog, wherein an amount of the xylitol lipid analog is effective to inhibit said viral infection, and wherein the xylitol lipid analog is Diether-phosphatidylxylitol (DEPX) or an analog thereof.  There is no prior art disclosing the applicant's method, particularly administering DEPX.  Moreover, applicant has demonstrated in the specification that DEPX inhibit .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 39, and 54-64 (renumbered 1-14) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/10/2021